Citation Nr: 0807266	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

The veteran testified at a Travel Board hearing in June 2007 
before the undersigned Veterans Law Judge. A transcript of 
the hearing testimony is associated with the claims file.

A July 2007 rating decision  deferred further action 
reviewing a prior grant of service connection for diabetes 
mellitus on a presumptive basis due to assumed exposure to 
herbicides while on active duty.  The deferred rating 
decision noted that the record did not indicate such 
service.  Rather, the record only showed shipboard service 
off the coast of Vietnam. A Department of the Navy report 
confirmed that there was no evidence of the veteran having 
served on the land mass of Vietnam. Still, this matter is not 
ripe for appellate review as the rating decision remains 
deferred.  Cf. Haas v. Nicholson, 20 Vet.App. 257 (2006).
 
On appeal the veteran has raised claims of entitlement to 
service connection for hearing loss, tinnitus, peripheral 
neuropathy, retinopathy and pancreatic cancer.  These issues 
are not, however, currently developed or certified for 
appellate review, hence, they are referred to the RO for 
appropriate action.
 

FINDING OF FACT

The veteran's respiratory disorder was not demonstrated in 
service, and there is no competent evidence linking such a 
disorder to service, even assuming arguendo that he was 
exposed to herbicides while on active duty.
 

CONCLUSION OF LAW

A chronic respiratory disorder was not incurred or aggravated 
in-service, and it may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in June 2001 and March 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA informed the claimant of the need to submit all 
pertinent evidence in his possession. While the appellant may 
not have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated in October 
2004. The claimant was provided the opportunity to present 
pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran who served on the land mass of the Republic of 
Vietnam during the Vietnam War is presumed to have been 
exposed to Agent Orange and other herbicides. If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, certain diseases shall be service- 
connected even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied. The list of these diseases 
includes respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), but does not include a noncancerous 
respiratory disorder. 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 72 Fed.Reg. 32395-407 
(June 12, 2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). Thus, the presumption is 
not the sole method by which an applicant may show causation, 
and thereby establish service connection.

The record reveals that the veteran served on the U.S.S. 
Bennington in the waters off the coast of Vietnam 
intermittently from June to October 1968.  There is no 
evidence confirming that the appellant served on the land 
mass of the Republic of Vietnam.  

Background

Service medical records are negative for any entries related 
to complaints, findings, or treatment for a respiratory 
disorder. The March 1969 examination at separation was silent 
as to any respiratory disorder.  

The file contains extensive treatment records from 1994 to 
2003.  A July 1994 entry notes probable fibrous scarring from 
old lung disease since there appeared to be some pleural 
thickening.  Other records from November 1999 note a 
complaint of shortness of breath.  Examination revealed 
scarring in the left lower lung and a large right 
pneumothorax.  There was no evidence of causation at the time 
of the pneumothorax.  Indeed, the file does not contain any 
medical opinion relating a current respiratory disorder to 
service or the exposure to Agent Orange.

Service personnel records note the veteran was a seaman on 
the U.S.S. Bennington and served in the coastal waters of 
Vietnam intermittently from June to October 1968.  

In June 2007, the veteran testified that during his tour 
onboard the U.S.S. Bennington there were containers of Agent 
Orange, which were being dropped from aircraft into Vietnam, 
and that he was exposed to herbicides.  
 
Analysis

The veteran has asserted that his respiratory disorder is due 
to Agent Orange exposure during his military service. The 
Board will assume, arguendo, that he was exposed despite the 
fact there is no evidence supporting the appellant's 
assertion of exposure.  Even with such an assumption, 
however, there is no competent evidence of the veteran having 
been diagnosed with a respiratory cancer.  Respiratory 
cancers are the only disorders which under 38 C.F.R. § 
3.309(e) may be presumptively linked to service.

The service medical records are devoid of any notation as to 
complaints, findings, or diagnosis of any respiratory 
disorder.  Neither is there any evidence of a chronic 
respiratory condition since service. Rather, the record shows 
that the veteran presented some scarring of the left lower 
lung indicative of an old nonactive lung condition in 1996, 
approximately 27 years after discharge from service. There is 
no medical evidence that a chronic respiratory disorder was 
manifest during service.  Hence, service connection for the 
condition as a "chronic disease" is unavailable. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that weighs against a claim for service connection.)
 
As noted, there is no competent medical evidence or opinion 
even suggesting a relationship between any alleged 
respiratory condition and the veteran's service, and he has 
not presented, identified, or even alluded to any such 
existing medical evidence or opinion.  There is no medical 
evidence that links any current respiratory disorder to 
herbicide exposure.
 
Accordingly, there is no competent medical basis upon which 
to find that a respiratory disorder has any objective 
relationship to service even assuming arguendo that the 
appellant was exposed to a herbicide while on active duty.

The Board has considered the veteran's assertions that the 
disorder developed as the result of herbicide exposure, 
however, as a layperson, he does not have the requisite 
training and expertise to render an opinion on a medical 
matter, such as the etiology of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the evidence set forth above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
on both a presumptive and direct basis. 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e); Combee, 34 F.3d at 1042. Hence, the 
claim is denied.

The Board considered the doctrine of reasonable doubt. As the 
preponderance of the evidence is against the claims the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a respiratory disorder, to include due 
to exposure to herbicides, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


